DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 June 2022 has been entered.

Status of Claims
This action is in reply to the amendments and remarks filed on 08 June 2022.
Claims 3, 14, 16, 19-20 have been canceled.
Claims 1-2, 4-13, 15, 17-18, 21-22 are currently pending and have been examined.
Claims 1-2, 4-13, 15, 17-18, 21-22 are rejected.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Applicant submits that “the instant claims are more alike eligible ‘Example 42’ than they are dissimilar” because “[a]lthough the eligibility example operates in the domain of medical records and physicians and the instant application operates in the domain of flood protection certificates and borrowers, the underlying technical problem is the same, in that a mortgage-issuing institutions must be able to process insurance information regardless of the format in which it is sent by the borrower, so as to be able to transmit real-time messages to alert recipients regarding the results of the processing. Without such standardization, mortgage-issuing institutions would be limited in their ability to process such data, and would not be able to process insurance information from different borrowers if sent in different format. Indeed, ‘data integration,’ ‘data validation,’ ‘extraction’ and ‘modification" of ‘extracted data" from "remote systems’ of ‘lenders’ were important points that were emphasized by the specification, so as to address the different ‘naming conventions’ that are associated with various ‘risk protection policies’ of different borrowers. By ‘standardizing’ insurance information, as is currently recited by the independent claims, the First Named Inventor Peter Ashly Attorney Docket No.: 12587-0665001 / D17-Application No. : 15/725,540 248/03349-00-USFiled : October 5, 2017Page : 13 of13recited invention overcomes the same technical problem as was addressed by ‘Example 42,’ for a same reason as was addressed by that example.”  Examiner respectfully disagrees.
In example 42, a hypothetical method is found eligible under 35 USC § 101.  In that example, the claims recited a method for physicians, who are physically separate and unaware of each other, to access remote patient medical records, locally stored on a computer in a non-standard format selected by each local physician.  The hypothetical Specification described the problem for physicians in continually monitoring patient medical records for updated information because records in remote locations are not shared timely or capable of being shared due to format inconsistencies between the data.  The Example reasoned that although the hypothetical claims recited an abstract idea exception, it was applied in an eligible manner (practical application) by allowing remote physicians to share information in real time, with a notification when a new document is added, and in a standardized format, regardless of the format in which the information was locally stored.  The claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users.  The claim as a whole integrates the method of organizing human activity into a practical application.  Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.  Moreover, physicians are instantly notified with a message when a new medical record is added to a patient file from any hospital or physician office.  The formatting of the data was part of the inventive concept because all of the records are in different formats (each hospital and physician office has a different format), and the claims disclose converting the plethora of formats into one centralized format. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).” (Subject Matter Eligibility Examples: Abstract Ideas, pages 18-19).
Here, unlike Example 42 which applied the abstract idea in an eligible manner (technical solution to a problem) to covert non-standardized data into standardized data to permit sharing in real time, the pending claims do not apply the abstract idea in an eligible manner because the retrieval, storage, transmission, and modification of data is under BRI, not limited by any particular data structure, may be formatted in any non-computer readable format, and may comprise any information sufficient to identify the relevant information, such as handwritten text or vocal commands.  Thus, the pending claims merely use the computer as tool to automate what was previously done by head and hand.  The inventive concept of the present claims is not the standardizing, but in the analyzing of the data.  In addition, the claims do not disclose that there is any specific/special way of standardizing, or emergency reason due to formatting inconsistencies to reformat the data received, as in the Example 42.
Moreover, unlike Example 42, the Specification does not explicitly explain that the formats of the insurance information are different, such as the medical records in Example 42.  The claims disclose that the insurance information associated with the property from the received format is standardized into a textual format according to one or more naming conventions.  For example, the Specification discloses that a standardizing technique may be using optical character recognition (OCR) to extract information ([0003] “For example, some computerized systems use optical character recognition (OCR) to extract information about textual content in documents, and/or image processing techniques to extract information about image content in documents. A computerized system may then perform processing on the extracted textual or image information to determine the nature of the documents' contents.”).  MPEP 2173.03 explains that the specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms.  Therefore, according to the claims and the Specification, standardizing the insurance information and certificates is completed via OCR.  However, the Specification does not explicitly explain that the insurance information and certificates have formatting inconstancies that cannot be easily read and converted via the OCR technique.  Instead, the Specification broadly states that the ITAC system extracts data from the received information and retrieves applicable rules or requirements: ([0086] “The ITAC system extracts data from the received risk certificates (1306), tracks the extracted information (1308), and compares the tracked information with one or more rules or requirements associated with the loan (1310). Information is processed to verify compliance with one or more rules and requirements (1312).”).  The Specification never explains that there may be formatting issues or that the system continually has problems reading any of the certificates and insurance information.  Instead, the Specification generally states that information is extracted, read, and rules or requirements are applied.  The Specification neither discloses what happens if information cannot be read, nor that there is a complex nature of certificates, insurance information, and banks; and the invention needs to be disclosed in the Specification according to the United States Patent and Trademark Office (see MPEP 608.01).  It is not inherent that all banks have different certificates and insurance information format and therefore there are problems when reading and extracting information from these documents.  If one bank has the same certificate or insurance information setup, then it is not inherent.  And unlike Example 42, Applicant’s Specification does not disclose that there are problems during the standardizing steps.  Also unlike Example 42, Applicant’s inventive concept of the claims is not in the standardizing of insurance information.  In addition, the claims do not disclose that there is any specific/special way of standardizing, or emergency reason due to formatting inconsistencies to reformat the data received, as in the Example 42.
The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-13, 15, 17-18, 21-22 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a method comprising a series of steps; Claim 22 is directed to a system comprising a series of components; and Claim 22 is directed to a computer storage medium comprising a series of operations. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-2, 4-13, 15, 17-18, 21-22, the independent claims (Claims 1, 21, and 22) are directed, in part, to  receiving, by a mortgage-issuing institution that imposes a requirement on borrowers to possess flood protection certificates and that provide real-time status tracking of insurance certificates for mortgaged properties for different kinds of mortgage insurance and from a particular borrower among multiple borrowers that are associated with the mortgage-issuing institution, and through a feed that is associated was automatically determined; generating  and using at least some of the standardized insurance information and the plurality of waiver parameters, a feature matrix that includes data for the standardized insurance information and the plurality of waiver parameters; providing the feature matrix that includes data for the standardized insurance information and the plurality of waiver parameters to determine a first waiver confidence score for the standardized insurance information that is based on the one or more exception rules and that is associated with the property; receiving the first waiver confidence score for the standardized insurance information that is based on the one or more exception rules and that is associated with the property; determining that the first waiver confidence score fails to satisfy a first predetermined threshold; only after determining that the first waiver confidence score fails to satisfy the first predetermined threshold, providing the feature matrix that includes data for the standardized insurance information and the plurality of waiver parameters to determine a second waiver confidence score for the standardized insurance information that is based on the one or more exception rules and that is associated with the property; receiving the second waiver confidence score for the standardized insurance information that is based on the one or more exception rules and that is associated with the property; based on whether the second waiver confidence score satisfies a threshold confidence score, selectively force-placing an insurance certificate for the property, and transmitting in real time to the expiration of the scheduled timeline, a message indicating that the mortgage institution has force-placed the insurance certificate for the property using a pre-defined letter template; and generating, based on processing the feature matrix that includes data for the standardized insurance information and the plurality of waiver, one or more updated exception rules that continuously feed back into training data, to decrease human intervention on exceptions being identified and flagged.  These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes fundamental economic principles or practices (including insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations),  and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when it is determined whether the insurance information has a complaint status; insurance practice occurs because the an insurance certificate is generated for the property;  business relations and legal obligations occur when an insurance certificate is generated based on the waiver confidence score, compliance rules, exception rules, and compliance status; and managing relationships occur when an exception waiver is generated when the insurance information has a non-compliant status.  If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “processors,” “model,” “computer-readable medium,” “instructions,” “computers,” “computer program,” “servers,” “machine learning-trained waiver model,” “email module,” and “non-transitory computer storage medium” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a processor to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 2, 4-13, 15, 17-18 are directed to explaining more about the rules, exceptions, statuses, insurance information.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include fundamental economic principles or practices (including insurance, mitigating risk), commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Reinheimer (US 2010/0241556 A1) discloses a system for managing compliance of mortgage loans to homeowners.  Reinheimer discloses receiving lending transaction data for a loan, property, and a borrowers; determining if the loan complies with legal requirements and/or requires counseling based on the presence of one or more triggers (i.e., indicia of subprime or predatory lending) in the data, and notifying parties of the determination.  After any necessary counseling has been obtained and the counselor supplies all needed data, generating a certificate evidencing a counseling determination. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON L. LAMB/Examiner, Art Unit 3691